In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 03-4311
UNITED STATES OF AMERICA,
                                              Appellee-Plaintiff,
                               v.

MISCELLANEOUS FIREARMS, EXPLOSIVES,
DESTRUCTIVE DEVICES AND AMMUNITION,
                                                      Defendant,

APPEAL OF: DONNA FLEISCHLI, Claimant.

                         ____________
           Appeal from the United States District Court
               for the Central District of Illinois.
             No. 00 C 3035—Richard Mills, Judge.
                         ____________
       ARGUED JUNE 9, 2004—DECIDED JULY 21, 2004
                     ____________



  Before FLAUM, Chief Judge, and BAUER and EVANS,
Circuit Judges.
  EVANS, Circuit Judge. In this appeal, we consider the
meaning of the word “any” the last time it appears in a
federal statute dealing with the forfeiture of firearms. The
underlying facts, which we can mercifully shorten, are that
Joseph Fleischli was convicted of being a felon in possession
2                                                No. 03-4311

of firearms, actually a bevy of firearms, and we rejected his
challenge to the conviction last year. See United States v.
Fleischli, 305 F.3d 643 (7th Cir. 2002), cert. denied, 538 U.S.
1001 (2003).
   The firearms Fleischli illegally possessed were seized,
along with ammunition and assorted explosive devices, by
agents of the Bureau of Alcohol, Tobacco and Firearms
(ATF) while executing a search warrant. Forty-four days
after the firearms were seized, the ATF commenced ad-
ministrative forfeiture proceedings by sending a letter to
Fleischli notifying him that to contest the forfeiture, a claim
had to be filed. Three weeks later, Fleischli’s wife, Donna,
filed a claim with the ATF seeking to contest the forfeiture.
Through the ensuing months, the ATF notified Mrs.
Fleischli of deficiencies in her claim and bond and gave her
opportunities to correct the deficiencies. In May of 1999,
some seven months later, the ATF had all the necessary
information needed from Mrs. Fleischli. It then referred the
matter to the United States Attorney’s Office requesting
that a judicial forfeiture proceeding be initiated.
  Nine months later, the United States filed a forfeiture
complaint against the firearms, alleging they were used or
involved in a knowing violation of 18 U.S.C. § 922(g)(1),
which prohibits possession of firearms by a felon. Mrs.
Fleischli filed a motion for partial summary judgment,
asserting that the government’s judicial forfeiture com-
plaint was not filed within 120 days of the seizure of the
guns and therefore was not within the time limitations of
the statute governing forfeitures, 18 U.S.C. § 924(d)(1). The
district court denied her motion, finding that the gov-
ernment satisfied the statutory time requirements by com-
mencing an administrative forfeiture proceeding within 120
days of the seizure of the firearms.
  The parties agreed to forego a trial. Both sides stipulated
that the “firearms” met the statutory definition of “fire-
No. 03-4311                                                     3

arms” and that each of the guns was shipped in interstate
commerce. In opposition to forfeiture, Mrs. Fleischli argued
that the proceeding was untimely and that the government
failed to establish that Mr. Fleischli’s possession of the
firearms “substantially” affected interstate commerce.
  The district court rejected Mrs. Fleischli’s arguments and
ordered the firearms forfeited. Mrs. Fleischli appeals,
asserting that both administrative and judicial forfeiture
proceedings must be commenced within 120 days and
further that the government had to prove that the firearms
“substantially” affected interstate commerce.
  Whether a timely administrative proceeding tolls the
statutory time limit for subsequent judicial forfeiture ac-
tions is a matter of first impression for us. In 18 U.S.C.
§ 924(d)(1), Congress provided, in relevant part, as follows:
    Any firearm or ammunition involved in or used in any
    knowing violation of subsection (a)(4), (a)(6), (f), (g), (I),
    (j), or (k) or section 922 . . . shall be subject to seizure
    and forfeiture, and all provisions of the Internal Revenue
    Code of 1954 relating to the seizure, forfeiture, and
    disposition of firearms . . . shall, so far as applicable,
    extend to seizures and forfeitures under the provisions
    of this chapter . . . . Any action or proceeding for the
    forfeiture of firearms or ammunition shall be com-
    menced within one hundred and twenty days of such
    seizure.
  Mrs. Fleischli asserts that “any action or proceeding” in
the last sentence means “all” actions, thus necessitating the
commencement of both administrative and judicial forfei-
ture actions within the 120-day statutory period. On the
other hand, the government claims that “any” means one of
a group, which would mean that, so long as the administra-
tive action is begun within 120 days, the government can
commence judicial proceedings at any time thereafter.
4                                                 No. 03-4311

  The cardinal rule of statutory interpretation is that courts
“must first look to the language of the statute and assume
that its plain meaning accurately expresses the legislative
purpose.” Grzan v. Charter Hosp. of Northwest Ind., 104
F.3d 116, 122 (7th Cir. 1997) (internal quotation and
citation omitted). In determining whether the meaning of
statutory language is plain or ambiguous, we look to the
specific language at issue, the context in which the lan-
guage is used, and the broader context of the statute as a
whole. Robinson v. Shell Oil Co., 519 U.S. 337, 341 (1997).
We will not construe a statute in a way that makes words
or phrases meaningless, redundant, or superfluous. Welsh
v. Boy Scouts of America, 993 F.2d 1267, 1272 (7th Cir.
1993).
  Read in isolation, the last sentence of § 924(d)(1) can ar-
guably have more than one meaning. The primary defini-
tion of the word “any” is “one or some indiscriminately of
whatever kind” or “one or another.” Webster’s Third New
International Dictionary. Thus, the last sentence of the
§ 924(d)(1) could mean either an administrative or judicial
proceeding must be commenced within 120 days. However,
a secondary definition of “any” is “all—used as a function
word to indicate the maximum or whole of a number or
quantity [as in] ‘he needs all the help he can get.’ ” Id. Thus,
the statute could mean that both judicial and administra-
tive actions must be commenced within the 120-day period.
These possible interpretations tell us that the statute is
ambiguous.
  Because we see ambiguity, we look at the entire text
and structure of the statute to determine its meaning. See
FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120,
133 (2000) (“It is a ‘fundamental canon of statutory con-
struction that the words of a statute must be read in their
context and with a view to their place in the overall stat-
utory scheme.’ ”) (quoting Davis v. Michigan Dep’t of
Treasury, 489 U.S. 803, 809 (1989)). See Estate of Cowart v.
No. 03-4311                                                   5

Nicklos Drilling Co., 505 U.S. 469, 477 (1992). Interpreta-
tions inconsistent with that structure and context should be
rejected. See, e.g., FBI v. Abramson, 456 U.S. 615, 625
(1982). Nor should the interpretation render other provi-
sions of the statute inconsistent, meaningless, or superflu-
ous. Bailey v. United States, 516 U.S. 137, 145 (1995).
  First, we note that the statute expressly incorporates
provisions of the Internal Revenue Code relating to forfei-
ture. See 18 U.S.C. § 924(d)(1) (“[A]ll provisions of the
Internal Revenue Code . . . relating to the seizure, forfeiture,
and disposition of firearms . . . shall, so far as applicable,
extend to seizures and forfeitures under the provisions of
this chapter . . . .”). One such provision, 26 U.S.C. § 7327,
incorporates a 5-year statute of limitations for bringing
judicial forfeiture actions in cases under customs laws. 19
U.S.C. § 1621. See 26 U.S.C. § 7327 (“The provisions of law
applicable to the remission or mitigation by the Secretary
of forfeitures under the customs laws shall apply to forfei-
tures incurred or alleged to have been incurred under the
internal revenue laws.”). This provision has significant
bearing on the meaning of judicial forfeitures under
§ 924(d)(1). The Sixth Circuit has suggested that the 5-year
statute of limitations becomes applicable once an adminis-
trative action has tolled § 924(d)(1)’s 120-day requirement
for initiation of proceedings. United States v. Ninety-Three
Firearms, 330 F.3d 414, 422 (6th Cir. 2003).
  Requiring the initiation of both administrative and judicial
proceedings within 120 days would not further the policy
favoring administrative proceedings. Administrative pro-
ceedings provide the potential for remission which can
obviate the need for judicial proceedings. If the government
was obligated to initiate judicial proceedings without regard
to administrative proceedings, claimants would suffer. Since
petitions for remission or mitigation are frequently granted,
administrative proceedings often eliminate the need for court
proceedings. Successive, rather than concurrent, proceedings
6                                                No. 03-4311

also spare claimants from the burden of participating in two
forums simultaneously. See United States v. Eight Thousand
Eight Hundred Fifty Dollars ($8,850) in U.S. Currency, 461
U.S. 555 (1983) (discussing why administrative proceedings
are favored).
  Finally, if Congress wanted all proceedings to be subject
to the 120-day time limitation, it could easily have indicated
this by using the word “all” instead of “any” in the statute.
With these considerations in mind, we conclude that the
time limitation in § 924(d)(1) merely requires the United
States to initiate either an administrative forfeiture
proceeding or a judicial forfeiture action within 120 days of
seizure.
  Mrs. Fleischli also claims the district court erred when it
rejected her argument that the statute making it illegal for
felons to possess weapons, 18 U.S.C. § 922(g)(1), requires
proof that the firearms in question “substantially” affected
interstate commerce. This argument is identical to one we
rejected in her husband’s appeal. She maintains that
Gillespie v. Indianapolis, 185 F.3d 693 (7th Cir. 1999),
which holds that there is no requirement that the govern-
ment prove more than the fact that a firearm traveled
across a state line, cannot stand in light of Jones v. United
States, 529 U.S. 848 (2000) (owner-occupied property not
used for commercial purposes is not property used in or
affecting interstate commerce). But we have repeatedly
rejected this proposition; see Fleischli, 305 F.3d at 653;
United States v. Mitchell, 299 F.3d 632, 634-35 (7th Cir.
2002); United States v. Wesela, 223 F.3d 656, 660 (7th Cir.
2000); and Mrs. Fleischli offers no good reason why we
should reconsider our earlier opinions.
                                                  AFFIRMED.
No. 03-4311                                          7

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—7-21-04